Douglas, J.,
concurring in part and dissenting in part. I concur with the majority as to paragraph one of the syllabus and as to the judgment to reverse the court of appeals. I respectfully dissent as to paragraph two of the syllabus and the judgment of the majority in remanding the cause to the Court of Claims. For the following reasons, it is my belief that a Title VII claim should be brought in Ohio in the courts of general jurisdiction.
Known as the “Supremacy Clause,” Clause 2, Article VI of the Constitution of the United States provides that “[t]his Constitution, and the laws of the United States which shall be made in pursuance thereof * * * shall be the supreme law of the land; and the judges in every State shall be bound thereby, anything in the Constitution or laws of any State to the contrary *33notwithstanding." (Emphasis added.) By today’s decision, the majority of this court ignores this mandatory and salutary well-thought-out provision of the Constitution of the United States.
Title VII of the Civil Rights Act of 1964 is a law of the United States and was passed by Congress in pursuance of its constitutional authority. The law specifically makes the states and their political subdivisions covered “employers.” Sections 2000e(a) and (b), Title 42, U.S.Code. As such, Title VII becomes the supreme law of the land and the judges in this state are bound to enforce Title VII notwithstanding any law of Ohio to the contrary.
The state of Ohio has abrogated its sovereign immunity by passing the Court of Claims Act, R.C. 2743.01 et seq. Even had the Act not been passed, the state of Ohio as a covered employer under Title VII would still be amenable to suit for a violation of Title VII. See, generally, Felder v. Casey (1988), 487 U.S. 131, 108 S.Ct. 2302, 101 L.Ed.2d 123.
Contained within the Court of Claims Act are a number of conditions not found in Title VIL R.C. 2743.02(A)(1) provides that “ * * * filing a civil action in the court of claims results in a complete waiver of any cause of action * * * which the filing party has against any state officer or employee. * * * ” In Title VII, there is no such limitation. Under Title VII, an officer or employee may be sued along with the employer. Thus, requiring a claimant under Title VII to file her cause of action in the Court of Claims brings a law of this state into conflict with the federal law. The Supremacy Clause does not permit this.
R.C. 2743.02(D) creates yet another condition not found in Title VII. This section brings into existence a “collateral source” rule by providing that “[recoveries against the state shall be reduced by the aggregate of insurance proceeds * * * or other collateral recovery received by the claimant. * * * ” Again, this conflicts with federal law and the Supremacy Clause is offended.
R.C. 2743.02(E) permits only the state to be named as a party defendant. Title VII contains no such limitation. Once again, this section of the Revised Code conflicts with Title VII and the Ohio law must yield. Not to do so brings a head-on clash with the Supremacy Clause.
Further, R.C. 2743.10(A) imposes yet another condition not found in Title VII. Accordingly by requiring a claimant against the state to file her Title VII claim in the Court of Claims, it is clear that such claimant has fewer rights than are accorded by Congress to any other Title VII claimant. In fact, the only Title VII claimants so restricted are those who are proceeding against the state. All other such claimants are now permitted to file in Ohio courts of general jurisdiction.
*34Appellant could have filed against the state in federal court. Had she done so, she would not have been encumbered with any of the restrictions the majority now places upon her. Today, we acknowledge that federal law now requires that states have concurrent subject matter jurisdiction with federal courts over Title VII actions. States may not respond to mandated concurrent jurisdiction by evading federal law and discriminating against federal causes of action. Howlett v. Rose (1990), 496 U.S.-,-, 110 S.Ct. 2430, 2437, 110 L.Ed.2d 332, 346. By today’s holding, that is exactly what the majority does and, therefore, I must dissent.
Sweeney and Resnick, JJ., concur in the foregoing opinion.